Citation Nr: 1048142	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-07 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent from 
September 24, 2007 to May 29, 2009 for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating in excess of 70 percent for 
PTSD from May 29, 2009.

WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1969 to March 1972.  

These matters come before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.  

In November 2010, the Veteran and two witnesses testified at a 
Travel Board hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran underwent a VA examination in February 2010.  Based 
on a review of the claims file and the VA examination report, the 
Board finds that another VA examination is warranted.  The Board 
notes that the VA examiner had not reviewed the claims file prior 
to the Veteran's appointment.  In addition, the claims file did 
not contain February 2010 private medical records prior to the 
examiner's completed report.  A review of the claims file 
indicates numerous inconsistencies or inaccuracies in the 
Veteran's reported history to the February 2010 VA examiner.

The February 2010 VA examiner stated that, in February 2010, the 
Veteran was taken to the hospital for refusing to eat, and was 
hospitalized for a week with a diagnosis of fatigue, weakness, 
malnutrition, dehydration, and depression.  The Veteran reported 
to the February 2010 VA examiner that during his hospitalization, 
a doctor stated that the Veteran was trying to kill himself by 
refusing to eat.  Based on a clinical interview with the Veteran, 
to include these statements regarding his February 2010 
hospitalization, the VA examiner stated that the Veteran is 
unable to function with the most basic living skills by refusing 
to eat, that the Veteran's PTSD symptoms have kept the Veteran 
housebound for two years, and that the Veteran had to quit his 
job as a housepainter due to PTSD symptoms of daily panic 
attacks, an exaggerated startle response, flashbacks, and 
anxiety.  The examiner opined that the Veteran's PTSD symptoms 
resulted in his inability to maintain gainful employment.  

The Board notes numerous inconsistencies in the record.  First, 
the examiner stated that the Veteran, while hospitalized in 
February 2010, was diagnosed with, among other things, severe 
depression.  The February 2010 private medical records reflect 
that the Veteran was admitted to the hospital with complaints of 
increased shortness of breath, weakness, and right leg pain.  
Depression is not listed as a complaint or a diagnosis.  The 
record further indicates that the Veteran had been losing weight 
involuntarily for the past six to seven months, had a chronic 
cough, had easy bruising on his arms and leg, and had dark urine 
over the past week.  He noted shortness of breath with light 
activity over the past week.  He reported losing 25 to 30 pounds 
over the past year, and episodes of nausea, vomiting, and 
diarrhea.  Refusal to eat is not listed as a reason for 
admission.  The Veteran was diagnosed with poorly differentiated 
carcinoma and numerous other conditions, none of which was a 
psychiatric disability.  

Second, in a May 2005 statement, the Veteran's son stated that 
the Veteran's emphysema makes him so weak and sick that he does 
not eat for days.  When he does eat, he has diarrhea immediately 
after.  The son further stated that the Veteran vomits every 
morning and has coughing fits that exhaust him physically.  He 
stated "[the Veteran] can't go out of the house for anything 
because when he does he can hardly breathe.  He gets out of 
breath just walking from the living room to the kitchen.  He just 
sits around because that's the only way he can feel a little bit 
of comfort."  These statements differ substantially from the 
son's later statements and the Veteran's statement that he does 
not leave his home or do any activities because of his PTSD, and 
does not eat due to his PTSD.  

Third, a March 2009 Social Security Administration (SSA) record 
reflects that the Veteran reported that he has on-going back 
problems which cause a lot of pain and discomfort.  He reported 
that he can drive short distances to run errands or do some 
shopping, but even this is becoming too much to tolerate.  He 
reported that "now he just does nothing all during the day in 
order to avoid acceleration of any existing pain."  This differs 
substantially from subsequent statements that the Veteran does 
not do anything due to his PTSD.

Fourth, an April 2009 medical record reflects that the Veteran 
stated that "every morning he wakes up to a profusely runny nose 
for which he has tried decongestants [over the counter] with no 
relief.  Shortly thereafter he begins coughing and eventually 
gags himself and vomits either clear or yellow mucus.  For this 
reason he is not eating well, sometimes not for a few days in a 
row."  This medical record is substantially different from the 
Veteran's reported history to the VA examiner in which he stated 
that he does not know why he does not eat.

Fifth, in a June 2009 statement, the Veteran averred that he was 
unable to work for the past 18 months due to a breathing 
disorder.  An October 2009 VA pulmonary record reflects that the 
Veteran had severe COPD and he reported that he was unable to 
work because of progressive dyspnea.  The Veteran's contentions 
that he was unable to work due to his breathing disability differ 
substantially from the Veteran's February 2010 contention that he 
was unable to work due to PTSD symptoms. 

In sum, the February 2010 VA examination report is based on the 
Veteran's statements that he does not work due to his PTSD, does 
not eat due to his PTSD, and does not leave his home due to his 
PTSD.  However, a review of the record indicates that the Veteran 
has previously reported that he does not work due to his 
breathing disability, does not eat due to his breathing 
disability, and does not leave his home due to his breathing 
disability and a back disability.  The Board finds that a VA 
examination and opinion, based on a review of the entire claims 
file, is warranted.




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the extent of his service-
connected PTSD disability.  Perform all 
necessary tests, and report all clinical 
manifestations in detail.  In determining the 
extent of the Veteran's PTSD symptoms, the 
examiner should consider the Veteran's claims 
file, to include the Veteran's private 
medical records which indicate the 
reasons for his February 2010 
hospitalization; the Veteran's 
statements that his breathing disability 
and back pain prevent him from working, 
his breathing disability and back pain 
prevent him from leaving his home, and 
his congestion and coughing cause him to 
not eat; the statements of the Veteran's 
son that the Veteran cannot leave the 
home or perform any activities due to 
his breathing disability; and their 
statements that the Veteran does not 
eat, does not work, and does not leave 
his home due to his PTSD.   

The Veteran should be advised that failure to 
appear for an examination as requested, and 
without good cause, could adversely affect his 
claim, to include denial.  See 38 C.F.R. § 
3.655 (2009).  

2.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the issues on appeal.  If any benefit sought 
on appeal is not granted, the RO should issue 
a supplemental statement of the case and 
provide the Veteran with an appropriate 
opportunity to respond.  The case should then 
be returned to the Board for further appellate 
consideration as warranted.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


